DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6/8/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-14 and 21-28 are cancelled.
Claims 15-20 and 29-30 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barron (US 8,636,985; of record), in view of Ketelson (US 2014/0323505 A1; of record), Bredesen (US 2016/0038552 A1; of record), Kim (“Piperine enhances carbohydrate/fat metabolism in skeletal muscle during acute exercise in mice,” Nutrition & Metabolism (2017) 14:43, 1-8), and Westphal (WO 2015/160843 A1; of record).
Barron teaches a nutraceutical chewing gum composition comprising Ashwagandha and L-theanine. Barron teaches the combination provides for the reduction of stress and/or enhancement of energy and mental clarity (Title and Abstract). Barron teaches that other herbal extracts, herbs, and nutraceuticals can be added to complement the effect of the Ashwagandha and L-theanine, including bacopa (reading on “Bacopa monnieri”) as a source of “non-jittery energy,” and reading on the limitations of claims 16 and 17. 
Barron does not teach the limitations of Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine, or piperine.
Ketelson, Bredesen, Kim, and Westphal teach the missing elements of Barron.
Ketelson teaches examples of energy supplements including: CoQ10, Ashwagandha, and Shilajit; amino acids such as L-tyrosine and L-theanine; phospholipids such as phosphatidylserines; and vitamins such as Vitamin C, Vitamin D, and B Vitamins (pg 2, 0022]). Ketelson teaches the term “energy supplement” refers to the effects of increasing mental energy, alertness, and/or focus (pg 2, [0020]). Ketelson teaches piperine as a warming ingredient in the oral rinse (pg 5, [0049]). Ketelson teaches chewing gum is often the delivery vehicle for energy supplements (col 1, [0004]).
Bredesen teaches supplements for cognitive improvement (Abstract). Bredesen teaches the supplement can be in the form of a chewing gum (pg 2, [0044]). Bredesen teaches the supplements include Bacopa monnieri and alpha-glycerylphosphorylcholine (alpha-GPC), as well as L-theanine (pg 2, [0042]). As such, Bredesen likewise teaches the limitations of claims 16 and 17.
Kim teaches piperine improves beneficial energy metabolism during exercise by increasing carbohydrate and fat metabolism without stimulating the innate immune response or superoxide generation, and further teaches that piperine may improve a subject’s exercise ability (pg 6, “Conclusion”).
Westphal teaches ion channel activators and methods of delivery, including delivery by chewing gum (Abstract; pg 42, first line; pg 45, five lines from the bottom). Westphal teaches that a wide-range of botanicals can be delivered by chewing gum, including shilajit (pg 73, “Foodstuff and Food Supplements”); theanine, phosphatidyl serine, and vitamins B5, B6, and B12 (pg 87, second paragraph); and piperine (pg 46, “Naturally occurring small molecule activators of TRPV1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine, and piperine in a chewing gum composition comprising ashwagandha and theanine as taught by Barron. A person of ordinary skill would have been motivated to choose Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine (alpha-GPC), and piperine as the specific elements to include in the functional chewing gum composition for reduction of stress and enhancement of energy and mental stress of Barron because Ketelson teaches of energy supplements including Ashwagandha, Shilajit, L-tyrosine, L-theanine, and phosphatidylserines increase energy including mental energy, alertness, and/or focus; Bredesen teaches a chewing gum composition that contains supplements for cognitive improvement including Bacopa monnieri and alpha-glycerylphosphorylcholine (alpha-GPC); Kim teaches that piperine increases energy and metabolism, and Westphal teaches Shilajit, phosphatidylserine, and piperine can be formulated as a chewing gum and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ketelson (cited above), Stohs (US 2006/0292134 A1), Kim (cited above), Barreca (US 2004/0037788 A1; of record), Panossian (“Adaptogens in Mental and Behavioral Disorders,” Psychiatric Clin N Am 36 (2013) 49–64; of record), and Westphal (cited above).
Initially, it is noted that the limitation of “glycerophosphocholine” as recited in claims 19 and 20 is considered the same compound as “alpha-GPC,” as recited, for example, in claim 15. This equivalency is disclosed in the instant Specification, as per page 7, lines 18-23.
As discussed above, Ketelson teaches supplements for increasing mental energy, alertness, and/or focus including Shilajit, phosphatidylserines, Coenzyme Q10, B vitamins including B6 and B12 (pg 2, 0022]), as well as piperine (pg 5, [0049]). Ketelson teaches that supplements for increasing mental alertness can be delivered in a chewing gum vehicle (cited above). These teachings read on the limitation of claim 19.
Stohs teaches a chewing gum composition for enhancing cellular energy that includes coenzyme Q10 (Abstract; pg 1, [0008]; pg 6, [0092]).
Kim teaches piperine increases energy and metabolism.
Barreca teaches Siberian ginseng can be added to a chewing gum composition and the Siberian ginseng allows the user to burn calories more efficiently (Abstract; pg 3, [0024])
Panossian teaches Siberian ginseng is a useful treatment for chronic fatigue (pg 54, “Chronic fatigue”), to reduce stress (pg 57, first paragraph), and to enhance mental or cognitive function (pg 54, “Neurosis”).
Westphal teaches that a wide-range of botanicals can be delivered by chewing gum, including shilajit (pg 73, “Foodstuff and Food Supplements”); theanine, Siberian ginseng, phosphatidylserine, vitamins B5, B6, and B12 (pg 87, second paragraph); and piperine (pg 46, “Naturally occurring small molecule activators of TRPV1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include Shilajit, coenzyme Q10, phosphatidylserine, Siberian ginseng, and piperine in a chewing gum composition for fatigue and enhancement of energy in the chewing gum taught by Westphal. A person of ordinary skill would have been motivated to choose Shilajit, coenzyme Q10, phosphatidylserine, Siberian ginseng, and piperine as the specific elements to include in a chewing gum composition for alleviation of fatigue and the enhancement of energy because Ketelson teaches supplements including Shilajit, coenzyme Q10, and phosphatidylserines increase energy including mental energy, alertness, and/or focus; Kim teaches that piperine increases metabolism and energy; Masterson teaches coenzyme Q10 can formulated as a chewing gum; and Panossian teaches Siberian ginseng is useful for alleviation of fatigue and the enhancement of energy, and, generally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

3) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ketelson (cited above), Stohs (cited above), Kim (cited above), Barreca (cited above), Panossian (cited above), Bredesen (cited above), and Westphal (cited above).
The teachings of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal with regard to the rejection of claim 19 are discussed above.
The combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal does not teach glycerophosphocholine in the composition.
Bredesen teaches the missing element of the combination of Westphal, Ketelson, Kim, Masterson, and Panossian.
Bredesen, as discussed above, teaches supplements for cognitive improvement, decrease fatigue, and increase mental alertness and. Bredesen teaches the supplement can be in the form of a chewing gum. Bredesen teaches the supplements include alpha-glycerylphosphorylcholine (alpha-GPC). 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include alpha-GPC, also known as glycerophosphocholine, in the chewing gum taught by combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal. A person of ordinary skill would have been motivated to choose glycerophosphocholine as the specific element to include in a chewing gum composition for alleviation of fatigue and the enhancement of energy as set forth by the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal because Bredesen teaches glycerophosphocholine is useful for cognitive improvement, decrease of fatigue, and increase to mental alertness and, generally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

4) Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barron (cited above), in view of Ketelson (cited above), Bredesen (cited above), Kim (cited above), Westphal (cited above), Rowland (US 5,405,613; of record), and Harvey (US 2007/0148103 A1; of record).
The teachings of Barron, Ketelson, Bredesen, Kim, and Westphal are discussed above. It is noted that Ketelson teaches CoQ10 as an energy supplement (pg 2, [0022]) in amounts of 0.0001% to 5% (pg 4, [0047]), overlapping the claimed amount for a typical piece of chewing gum weighing 1-5 grams.
The combination of Barron, Ketelson, Bredesen, Kim, and Westphal does not teach the amount of shilajit or piperine present in the chewing gum composition.
Rowland and Harvey teaches the missing element of the combination of Barron, Ketelson, Bredesen, Kim, and Westphal.
Rowland teaches consumable compositions containing shilajit (Abstract; col 5: 1-9). Rowland teaches the amount of shilajit can be 13 mg, 40 mg, or 100 mg (col 6: 8-12); as such, Rowland teaches an amount within the claimed range given a typical piece of chewing gum. Rowland teaches the compositions may be useful to restore energy balance or intensity, or to treat conditions such as physiological stress and nervous tension (col 5: 22-39). 
Harvey teaches a chewing gum composition comprising piperine as a warming agent (Abstract; pg 2, [0013]). Harvey teaches the piperine is present in an amount of from about 0.00001 % to about 35% by weight of the composition ([0013]), overlapping the claimed range given the weight of a typical piece of gum, known in the art as weighing from about 1 gm to about 5 gm.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include CoQ10 in the claimed amount, shilajit in an amount of 100 mg, and piperine in an amount of from 2 mg to 30 mg to the composition of the combination of Barron, Ketelson, Bredesen, Kim, and Westphal.
A person of ordinary skill would have been motivated to add CoQ10, shilajit, and piperine, each in the claimed amounts, to the composition of the combination of Barron, Ketelson, Bredesen, Kim, and Westphal since Ketelson teaches CoQ10 in the claimed amount increases energy; Rowland teaches the claimed amount of shilajit in a consumable formulation reduces stress and nervous tension, as well as increasing energy balance; and Harvey teaches a chewing gum composition comprising the claimed amount piperine as a warming agent that increases the desirability of the gum to consumers, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

5) Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ketelson (cited above), Bredesen (cited above), Kim (cited above), Stohs (cited above), Panossian (cited above), Barreca (cited above), Westphal (cited above), Rowland (cited above), and Harvey (cited above).
The teachings of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal with regard to the rejection of claim 18 are discussed above.
It is noted that Ketelson teaches CoQ10 as an energy supplement (pg 2, [0022]) in amounts of 0.0001% to 5% (pg 4, [0047]), overlapping the claimed amount for a typical piece of chewing gum weighing 1-5 grams.
The combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal does not teach the claimed amounts of shilajit or piperine present in the chewing gum composition.
Rowland and Harvey teaches the missing element of the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal.
Rowland teaches consumable compositions containing shilajit (Abstract; col 5: 1-9). Rowland teaches the amount of shilajit can be 13 mg, 40 mg, or 100 mg (col 6: 8-12); as such, Rowland teaches an amount within the claimed range given a typical piece of chewing gum. Rowland teaches the compositions may be useful to restore energy balance or intensity, or to treat conditions such as physiological stress and nervous tension (col 5: 22-39). 
Harvey teaches a chewing gum composition comprising piperine as a warming agent (Abstract; pg 2, [0013]). Harvey teaches the piperine is present in an amount of from about 0.00001 % to about 35% by weight of the composition ([0013]), overlapping the claimed range given the weight of a typical piece of gum, known in the art as weighing from about 1 gm to about 5 gm.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include CoQ10 in the claimed amount, shilajit in an amount of 100 mg, and piperine in an amount of from 2 mg to 30 mg to the composition of the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal.
A person of ordinary skill would have been motivated to add CoQ10, shilajit, and piperine, each in the claimed amounts, to the composition of the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal since Ketelson teaches CoQ10 in the claimed amount increases energy; Rowland teaches the claimed amount of shilajit in a consumable formulation reduces stress and nervous tension, as well as increasing energy balance; and Harvey teaches a chewing gum composition comprising the claimed amount piperine as a warming agent that increases the desirability of the gum to consumers, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Examiner’s Reply to Attorney Arguments dated 6/8/2022
1. Rejection of claims 15-17 under 35 U.S.C. 103 over Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
The applicant argues that the skilled artisan would not have reasonably have been led to the claimed invention. The applicant argues that the rejection lacks an articulated reasoning without rational underpinnings and relies on conclusory statements by the Examiner. The applicant further argues that the rejection relies on too many references.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The primary prior art reference of Barron teaches in the Abstract a chewing gum composition “for reduction of stress and/or enhancement of energy and mental clarity, comprising administering to an individual in need thereof an effective amount of a nutritional composition comprising Ashwagandha herb.” The cited secondary references teach the claimed additional elements as for enhancing energy and/or mental clarity, as described in detail above. The rationale for adding these ingredients to the chewing gum of Barron for providing a prima facie case of obviousness is set forth in MPEP 2143(I), example (A), “Combining prior art elements according to known methods to yield predictable results.” It is further noted that each of the ingredients taught by the secondary references is taught in the cited references as compatible with a chewing gum composition, as discussed in the rejection above.
The treatment of the allegation of reliance on too many references is discussed in MPEP 2145 (V). As set forth in this section of the MPEP, 
Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.).

The applicant argues that the Examiner has determined obviousness in a manner not based on the claimed invention as a whole. The applicant argues that the problem of formulating of chewing gum for boosting mental clarity and concentration would not have been reasonably led to the claimed invention without impermissibly “cherry picking” from the prior art. In this instance, the Office Action fails to consider the invention as a whole, but starts with a base gum in the primary reference and then improperly seeks the remaining ingredients part by part in separate references to fill in the deficiencies.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the motivation for adding each of the claimed elements is described in the cited prior art as useful for increasing physical and mental energy in the invention claimed in the primary reference of Barron. It is noted that the disclosure offers no evidence of difficulties in formulating a chewing gum comprising the claimed ingredients, and therefore it appears from the specification that formulating the product is routine for one of ordinary skill in the art. 
The Examiner disagrees with the allegation of “cherry picking.” As discussed above, each of the claimed elements is taught as useful for the purpose set forth by Barron, namely increasing physical and mental energy. Regarding the allegation of impermissible hindsight reasoning, MPEP 2145(X)(A) sets forth that 
"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."

Since each of the cited references was available prior to the filing of the instant application, the knowledge gleaned from them is properly available and the reconstruction applied in the rejection above is proper. 
The applicant argues that, In particular, Kim is directed to a study that evaluated effects of piperine on carbohydrate/fat metabolism and skeletal muscle damage during endurance exercise, and concluded that piperine improves beneficial energy metabolism during exercise by regulating carbohydrate/fat metabolism without stimulating the innate immune response or superoxide generation, and thus piperine may have applications as a nutritional supplement for improvement of exercise ability. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Kim teaches that orally-dosed piperine increases physical energy and Westphal teaches that piperine can be formulated as a chewing gum. As such, one of ordinary skill would reasonably interpret the combined teachings of Kim and  Westphal, as a teaching of piperine to a chewing gum to increase physical energy.
The applicant argues that the previously submitted article by Zieschang teaches the difficulties in formulating a medicated chewing gum.  
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Zieschang is titled “Formulation development of medicated chewing gum tablets by direct compression using the SeDeM-Diagram-Expert-System.” As such, Zieschang is limited to the teaching of the formulation of chewing gum tablets prepared by direct compression tableting, a method of making chewing gum not disclosed or suggested in the instant disclosure, or the examples cited therein. Since Zieschang is drawn to a method of making a tableted chewing gum not disclosed in the instant specification, and does not comprise any of the claimed ingredients, it cannot be considered relevant prior art. 

2. Rejection of claims 18-19 under 35 U.S.C. 103 over Ketelson, Bredesen, Bourgeois, Masterson, and Panossian.
The applicant argues that the rejection of claim 18 “relies upon a vast number (six) of references to arrive at the claimed invention.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, MPEP 2145(V) sets forth that “Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” As discussed above, the Examiner has set forth a clear rationale for combining each of the prior art elements, including Siberian ginseng, into the chewing gum of Ketelson without changing the mode of operation of any ingredient.
3. Rejection of claim 20 under 35 U.S.C. 103 over Westphal, Ketelson, Bourgeois, Masterson, Panossian, and Bredesen
The applicant argues that the rejection of claim is improper for the same reason that the rejection of claim 19 is allegedly improper.
As set forth above, it is the position of the Examiner that the rejection of claims 18 and 19 in their present form are proper. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 19-20, the rejection of claims 19-20 is considered proper and is maintained. 
4. Rejection of claim 29 under 35 U.S.C. 103 over Barron, Ketelson, Bredesen, Kim, Westphal, Rowland, and Harvey.
The applicant argues that Rowland makes no mention of chewing gum, but rather that “the various components of the composition may be mixed in powder form and/or encapsulated and/or pressed into solid preparations such as tablets or pills,” and therefore Rowland does not provide guidance regarding the amount of Shilajit recited in the claim.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Rowland is drawn to orally-consumed, tableted compositions containing the claimed amount shilajit. Rowland teaches the compositions may be useful to restore energy intensity. While Rowland does teach the tableted composition as a chewing gum, Rowland provides guidance for the amount of Shilajit required to increase energy. As such, routine optimization of the amount of Shilajit in the chewing gum composition taught by Barron and/or Ketelson would have led to the claimed amount because Rowland teaches that Shilajit has the effect of increasing energy when consumed in effective amounts, and such a determination of the amount of Shilajit would only have required routine experimentation. 

5. Rejection of claim 30 under 35 U.S.C. 103 over Ketelson, Bredesen, Kim, Stohs, Panossian, Barreca, Westphal, Rowland, and Harvey
The applicant reiterates the argument that Rowland fails to mention a chewing gum formulation and thus does not provide guidance for a chewing gum composition comprising Shilajit.
The Examiner disagrees, as argued above, since Rowland teaches an amount useful for a tableted composition, as well as the expected physiological outcome of consumption of the Shilajit. Therefore, one of ordinary skill would have found it obvious to optimize the amount of Shilajit in the chewing gum composition to obtain the desired physiological effect, an optimization process that would have required only routine experimentation.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612